DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 recites the limitation "the portion".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 7, 11 and 14 recites the limitation "the ultraviolet light".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the dissemination".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 recites the limitation "the ultraviolet light source".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the ultraviolet radiation". There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the signal”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1,2,8,9,15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression "a person" has already been defined previously in the claims and should therefore be referred to using a definite article, unless the subsequent ‘a person’ is a different person. In that case, the element should be introduced in a different manner, such as ‘a second person’.
The expression "an absence of the person" has already been defined previously in the claims and should therefore be referred to using a definite article.
Claims 7 and 14 recite “the ultraviolet light from the ultraviolet light source is rotatable”. Based on the specification, it appears that the UV light source is rotated, not the light emitted by the light source (see par 61).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress et al. (US20160220716A1).

Regarding claims 1, 8 and 15:
1. A facility disinfection system (fig 4. par 2, 65), comprising:
a thermal-based imaging sensor (131) configured to detect thermal infrared radiation in the facility (par 38), the facility having a plurality of regions (par 64-65);
an ultraviolet light source to provide ultraviolet radiation to disinfect the facility (par 28);
and a controller (132) configured to:
receive an input signal from the thermal-based sensor (par 42), the input signal comprising temperature data based on the detected thermal infrared radiation in the facility (thermal sensors measure temperature);
determine a presence or an absence of a person in one of the plurality of regions of the facility based on the temperature data (par 38); and
upon determining the absence of a person in the one of the plurality of regions of the facility, activate the ultraviolet light source to disinfect the one of the plurality of regions (par 46).
Mutatis mutandis, claims 8 and 15 are rejected in the same way. 

Regarding claims 2 and 9:
2. The system of claim 1, wherein the controller is configured to upon determining the presence of a person in the one of the plurality of regions of the facility, control the ultraviolet light source to inhibit providing the ultraviolet radiation to the one of the plurality of regions, and activate the ultraviolet light source to disinfect a second portion of the facility portion of the facility upon determining an absence of the person in the portion of the facility (par 46, 64-65).
Mutatis mutandis, claim 9 is rejected in the same way. 

Regarding claims 3 and 10:
3. The system of claim 1, wherein the ultraviolet light source is controllable and the controller controls the dissemination of UV radiation produced by the ultraviolet light source to a selected region of the plurality of regions (par 46, 64-65).
Mutatis mutandis, claim 10 is rejected in the same way. 

Regarding claims 4 and 11:
4. The system of claim 3, wherein the ultraviolet light from the ultraviolet light source is collimated (focused) to control dissemination (par 30-32).
Mutatis mutandis, claim 11 is rejected in the same way. 

Regarding claims 5 and 12:
5. The system of claim 1, wherein the ultraviolet light source comprises a shield to deflect UV radiation produced by the ultraviolet light source (par 30-32).
Mutatis mutandis, claim 12 is rejected in the same way. 


Regarding claim 7 and 14:
7. The system of claim 1, wherein the ultraviolet light from the ultraviolet light source is rotatable (par 31).
Mutatis mutandis, claim 14 is rejected in the same way. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US20160220716A1) in view of Brais et al. (US20170049915A1).

Regarding claims 6 and 13, Childress does not appear to disclose the controller controls movement of the shield to control the dissemination of UV radiation produced by the ultraviolet light source to a selected region of the plurality of regions.
However, in the same field, Brais teaches a UV source and a flap (1530, equivalent to the shield). The controller  causes the flap to open and close in order to control the irradiation of the room by the UV source (par 175).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the moving flap  since the flap serves as a redundant safety measure (secondary to disabling the UV decontamination hardware) (Brais: par 175).
Mutatis mutandis, claim 13 is rejected in the same way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100032589 A1 teaches a UV lamp that is moved into a space when unoccupied.
US 20180064833 A1 teaches UV lamps that can be moved between a stowed and deployed position.
WO2021213633A1 teaches the use of sensors and a controller to activate and deactivate UV lamps in different regions based on density distribution and occupancy.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875